DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over [Su et al (Fig. 2); 5,942,946] in view of [Tateoka et al (Fig. 2); 7,733,187].
Regarding claim 1, Su et al discloses an amplifier circuit comprising a first RF signal input terminal (the node between the capacitor C3 and the gate terminal of transistor Q3), a first RF signal output terminal (the terminal producing the output signal o/p), a first transistor (Q3) wherein the first transistor (Q3) has a control terminal (gate terminal of transistor Q3) electrically coupled to the first RF signal input terminal (the node between the capacitor C3 and the gate terminal of transistor Q3) and a current carrying terminal (drain terminal of transistor Q3) electrically coupled to the first RF signal output terminal (the terminal producing the output signal o/p), a second RF signal input terminal (the node receiving the input signal RF in), a second RF signal output terminal (the node between the capacitor C2 and the transistor Q2), a circuitry (Q1, C1, L1) coupled between the second RF signal input terminal (the node receiving the input signal RF in) and the second RF signal output terminal (the node between the capacitor C2 and the transistor Q2), a first ESD protection circuit (Q4, Q5, R1, R2, R3), and a first connection (L9) electrically coupled between the first ESD protection circuit (Q4, Q5, R1, R2, R3) and the control terminal (gate terminal of transistor Q3) of the first transistor (Q3). As described above, Su et al (Fig. 2) discloses all the limitations in claim 1 except for that the first RF signal input terminal and the first RF signal output terminal and the first transistor being mounted on the first semiconductor die and the second RF signal input terminal and the second RF signal output terminal and the second transistor being mounted on the substrate. Tateoka et al (Fig. 2) discloses an amplifier circuit comprising a first semiconductor die (102) and a substrate (101). It is well known to those of ordinary skill in the art to integrate the electronic components in the semiconductor die and substrate in order to form a small sized integrated Circuit. Therefore, it would have been obvious to have integrated the first transistor and second transistor of Sue et al in the first semiconductor die and substrate respectively since such a modification would have advantageously produced a small size integrated circuit amplifier such as taught by Tateoka et al (Fig. 2). Also, as a consequence of forming the semiconductor die with a particular substrate material, such materials are well known in the art as obvious design choice.
Regarding claim 2, wherein the first transistor (Q3) is a functionally equivalent to the claimed depletion mode gallium nitride FET and the control terminal is a gate terminal (gate terminal of transistor Q3), and the current carrying terminal (drain terminal of transistor Q3) is a drain terminal.
Regarding claim 9, wherein the circuitry (Q1) coupled between the second RF signal input terminal (the node receiving the input signal RF in) and the second RF signal output terminal (the node between the capacitor C2 and the transistor Q2) includes one or more second transistors (Q1) with a second control terminal (gate terminal of transistor Q1) and a second current carrying terminal (drain terminal of transistor Q1) and wherein the second control terminal (gate terminal of transistor Q1) is electrically coupled to the second RF signal input terminal (the node receiving the input signal RF in), and the second current carrying terminal (drain terminal of transistor Q1) is electrically coupled to the second RF signal output terminal (the node between the capacitor C2 and the transistor Q2).
Regarding claim 10, wherein the second semiconductor die (101) further comprises a second ESD circuit (resistor in B1, inductor in B1, capacitor in B1, 2nd resistor in B1) coupled to the second control terminal (gate terminal of transistor Q1) of the second transistor (Q1).
Regarding claim 11, Su et al further comprising a decoupling capacitor (C2) with a first terminal (left terminal of C2) electrically coupled to the second current carrying terminal (drain terminal of transistor Q1), and a second terminal (right terminal of capacitor C2) electrically coupled to the second RF signal output terminal (the node between the capacitor C2 and the transistor Q2).
Regarding claim 12, wherein the substrate (101) is an integrated passive device, and wherein the circuitry (Q1, C1, L1) coupled between the second RF signal input terminal (the node receiving the input signal RF in) and the second RF signal output terminal (the node between the capacitor C2 and the transistor Q2) includes an impedance matching circuit (C1, L1).
Regarding claim 13, wherein the second RF signal output terminal (the node between the capacitor C2 and the transistor Q2) of the substrate (101) and the first RF signal input terminal (the node between the capacitor C3 and the gate terminal of transistor Q3) of the first semiconductor die (102) are electrically coupled together through the first connection (L9).
Regarding claim 14, wherein the first connection (L9) comprises one or more wirebonds.
Regarding claim 15, Su et al further comprising a second connection (Q2, L5, C3) electrically coupled between the second RF signal output terminal (the node between the capacitor C2 and the transistor Q2) of the substrate (101) and the first RF signal input terminal (the node between the capacitor C3 and the gate terminal of transistor Q3) of the first semiconductor die (102).
Regarding claim 16, exactly same as the claim 1 rejection except read the first transistor as Q1 and second transistor as Q3.
Regarding claims 17 and 18, forming the first and second semiconductor dies with the particular substrate materials, such materials are well known in the amplifier art as obvious design choice.
Allowable Subject Matter
Claims 3-8, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2710